Citation Nr: 0319788	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  02-06 366	)	DATE
	)
	)


THE ISSUE

Whether the March 1998 decision of the Board of Veterans' 
Appeals (Board), which denied service connection for a right 
shoulder disability and a compensable rating for service-
connected residuals of a right clavicle fracture, should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).


REPRESENTATION

Moving party represented by:  Samuel L. Hart, Attorney at Law


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran served on active duty from December 1960 to 
December 1968.  




In a March 1998 decision the Board denied entitlement to 
service connection for a right shoulder disability and 
entitlement to a compensable disability rating for service-
connected residuals of a right clavicle fracture.  

The appellant, who is the moving party, has challenged the 
Board's March 1998 decision on the grounds of CUE.  38 
U.S.C.A. §§ 5109A and 7111; 38 C.F.R. §§ 20.1400, 20.1403 
(2002); VAOPGCPREC 01-98.  

The Board initially reviewed and denied the CUE motion in 
September 1999.  

The veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (CAVC).  In January 2001 the CAVC 
granted a Joint Motion for Remand and Stay of Proceedings.  
The basis for the Joint Motion was Disabled American 
Veterans, et al. v. Gober, 234 F.3d 682 (Fed. Cir. 2000), 
which invalidated a part of 38 C.F.R. § 20.1404(b) (2002).  

The Board again reviewed the CUE motion.  In a February 2002 
decision the Board dismissed the motion without prejudice to 
refiling.  

This matter is before the Board from a May 2002 motion for 
revision of the Board's March 1998 decision on the grounds of 
CUE.  


FINDING OF FACT

The record does not demonstrate error of fact or law in the 
March 1998 Board decision that, when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  



CONCLUSION OF LAW

A valid claim of CUE in the March 1998 Board decision has not 
been presented.  38 U.S.C.A. §§ 5109A, 7104, 7111 (West 
2002); 38 C.F.R. §§ 20.1400-20.1411 (2002); Luallen v. Brown, 
8 Vet. App. 92, 96 (1995), citing Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim and supercedes the decision of the CAVC 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The Department of Veterans Affairs (VA) has published new 
regulations, which implemented many of the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002).  



The intended effect of these regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will provide 
a claimant who files a substantially complete application for 
VA benefits.  These new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The duty to notify has been satisfied as the appellant has 
been provided the opportunity to present arguments in favor 
of his claim.  38 U.S.C.A. § 5103 (West 2002).  

Given the nature of a claim to revise an earlier decision 
based upon CUE, VA has no further duty to notify the 
appellant of the evidence required to substantiate his appeal 
or to assist him in developing evidence, in that no 
reasonable possibility exists that such assistance would aid 
him in substantiating his claim, since the evaluation of such 
a claim is based upon the record as it was constituted at the 
time of the decision as to which revision is sought.  

In addition, because the appellant has failed to submit a 
valid claim of CUE, there is no reasonable possibility that 
further development of this claim could aid in substantiating 
it.  

The Board believes this conclusion to be consistent with the 
holding of the CAVC in Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc) (holding that the duties specified in the 
VCAA are not applicable to allegations of CUE in a prior 
Board decision); see also Dobbin v. Principi, 15 Vet. App. 
323 (2001).


Factual Background

The evidence of record and considered at the time of the 
March 1998 Board decision is restated below.  

Service medical records show that the veteran was seen on 
November 2, 1965 after falling on rocks in a parking lot.  It 
was reported that he sustained trauma to the right acromion 
area and the wing of the scapula.  An x-ray taken showed that 
there was a fracture of the distal end of the clavicle, but 
there was no evidence of acromioclavicular separation.  He 
was hospitalized on November 4, 1965.  The examiner's 
diagnosis was a simple fracture of the right clavicle, with 
no artery or nerve involvement.  On separation examination in 
October 1968, the examiner noted that the veteran had 
suffered a fracture of his right clavicle in 1965, but that 
he did not have any complications or sequelae.

VA Medical Center treatment records were submitted from June 
1973 to July 1982.  The veteran was seen for right shoulder 
pain in July 1982.  

The veteran was afforded a VA examination in October 1982.  
Impression was status post fracture of the right clavicle in 
1966 with no present disability.  A VA x-ray from October 
1982 reports an unremarkable right shoulder.

By a rating decision dated December 1982, the RO granted the 
veteran entitlement to service connection and assigned a 
noncompensable rating for residuals of a status post fracture 
of the right distal clavicle.  

The veteran submitted copies of treatment records from Kaiser 
Permanente from July 1982 to June 1988.  An x-ray report from 
July 1982 notes that the glenohumeral joint appeared to be 
normal without arthritic changes.  The reviewer noted that 
there was a small calcification or small bony density along 
the inferior glenoid border, which he opined could possible 
have been due to previous trauma, possibly representing a 
small chip fracture.  However, the reviewer noted age could 
not be determined and no linear fractures nor dislocation was 
detected.  

An x-ray report of the right shoulder from June 1988 noted 
that there were no arthritic changes.

The veteran submitted copies of treatment records from the 
U.S. Postal Service from August 1985.  The examiner referred 
to the veteran's right shoulder condition and noted that 
carrying heavy bags of mail on his shoulder combined with 
repetitive heavy lifting posed a substantial risk of 
exacerbation.

In a letter dated January 1986, DJ (initials) wrote a letter 
to the veteran reporting that because of his right shoulder 
disability, he was medically unsuited for a carrier position.

The veteran submitted copies of treatment records from Cigna 
Healthplans, which are dated from February 1988 to July 1988.  
A treatment report from June 1988 noted that he had right 
shoulder pain and possible arthritis.  An x-ray report of the 
right shoulder from June 1988 noted that there were no 
arthritic changes.  Impression was normal right shoulder.

The veteran submitted copies of VA Medical Center treatment 
records, which are dated from October 1989 to April 1990.  A 
VA x-ray report of the right clavicle reports a minute 
incomplete fracture of the right clavicle at the junction of 
the middle and outer third with no deformity present.  

The veteran was afforded a VA examination in August 1990.  
Range of motion testing showed abduction to 90 degrees.  
Impression was probable avascular necrosis with resultant 
osteoarthritis of the right shoulder.

The veteran was afforded a VA x-ray examination in August 
1990.  The report indicates that he had post traumatic 
deformities in the right humeral head and distal clavicle as 
well as an inferior acromial spur.  



The veteran was afforded a VA examination in October 1990.  
He indicated that in May 1982 he had experienced an achy 
throbbing pain deep within the right shoulder joint which 
lasted for about two and a half weeks.  He noted that this 
condition had recurred 2 to 3 times per year, but had been 
constant since June 1989.  He specified that his shoulder was 
achy and stiff during periods of relaxation.

The veteran was afforded a hearing before the RO in March 
1991, a transcript of which has been associated with the 
claims folder.  He described the injury to his shoulder in 
service.  He specified that he had only injured his shoulder 
once, and that the injury was about an inch from the shoulder 
joint.  Regarding his current condition, he described a 
constant aching pain in the joint.  He described an inability 
to lift things because of his shoulder.  He indicated that 
the postservice pain started in 1982, and that in 1989 the 
pain became constant.  He testified that weather affected his 
shoulder and his sleep.

The veteran was afforded a VA examination on April 23, 1992.  
Range of motion testing showed that abduction was to 80 
degrees on one occasion and to 90 degrees on another 
occasion.  Assessment was right shoulder pain, most likely 
due to avascular necrosis, with no limitation in shoulder 
motion noted from the old right clavicle fracture.  

The veteran was afforded another VA examination on April 30, 
1992.  Abduction was to 90 degrees.  Impression was distal 
clavicle fracture by history, right humeral head 
osteonecrosis versus post-traumatic changes and rotator cuff 
tendonitis.

The veteran submitted copies of VA Medical Center treatment 
records, which are dated from October 1982 to April 1992.  A 
VA x-ray examination report from April 23, 1992 noted that 
the veteran had marked degenerative changes of the 
glenohumeral joint characterized by joint space narrowing and 
osteophyte formation along the humeral head and the glenoid 
labrum.

The veteran was afforded a VA examination in March 1997.  He 
described his clavicle fracture in service and indicated that 
many years later, in 1982, he developed progressive throbbing 
pain in his right shoulder.  He denied symptoms in the left 
shoulder or any other injury.  Examination of the right 
shoulder showed no atrophy, swelling, or deformity of the 
right shoulder.  The shoulder was stable, but painful at the 
extremes of available ranges of motion.  

Range of motion testing showed a flexion of the right 
shoulder of 160 degrees; extension of 30 degrees past the 
autonomic (sp) position, which the examiner converted to 
minus 30 degrees; abduction of the right shoulder to 40 
degrees; adduction of the right shoulder to 0 degrees; and 0 
degrees of external rotation and 70 degrees of internal 
rotation with his arm at his side.  The examiner's impression 
was that he had right shoulder arthritis.  He stated that the 
etiology was unclear, but that it seemed highly unlikely that 
his arthritis would be on the basis of a clavicle fracture.  
The examiner further posited that it was possible that he 
suffered a severe injury, which also injured his glenohumeral 
joint.  However, the examiner concluded by saying that the 
time course of events would make this unlikely.

The veteran underwent a VA x-ray examination in March 1997, a 
report of which has been associated with the claims folder.  
Regarding the right shoulder, the examiner noted that there 
was a marked amount of osteoarthritis involving the 
glenohumeral joint.  The examiner further noted that there 
had been interval progression of the arthritis since the 
prior examination.  The examiner further noted a mild amount 
of flattening of the humeral head and osteophyte formation in 
the inferior aspect of the acromiohumeral distance.  The 
examiner concluded that these findings were consistent with a 
stage 4 avascular necrosis.  Regarding the right clavicle, 
the examiner noted that there was an old-healed distal 
clavicular fracture, unchanged from the prior study.  The 
examiner also noted a mild amount of osteoarthritis of the 
acromioclavicular joint which was unchanged.  The 
radiologist's impressions were stage 4 avascular necrosis of 
the right shoulder and an old-healed right distal clavicular 
fracture, unchanged, as well as stage 2 avascular necrosis of 
the left shoulder, and bilateral rotator cuff injury.  

In the March 1998 decision the Board denied service 
connection for a right shoulder disability, including as 
secondary to the veteran's service-connected residuals of a 
right clavicle fracture.  The Board determined that the 
medical evidence did not show that right shoulder arthritis, 
or any other shoulder joint disability, was proximately due 
to or the result of the service-connected fracture of the 
right distal clavicle.

The Board determined that, although the service medical 
records showed that the veteran sustained a fracture of the 
distal end of the right clavicle in November 1965, there was 
no evidence of acromioclavicular separation.  The Board 
determined that the service medical records showed that he 
did not have any complications or sequelae from his fracture 
of the right clavicle at the time of separation from active 
service in October 1968.

The Board noted that there was no evidence of post-service 
treatment of the right shoulder until July 1982 when he was 
seen for pain.  Moreover, the Board cited the fact that when 
he was seen in June 1988 for possible arthritis, an x-ray 
examination showed that there were no arthritic changes and 
the impression was normal right shoulder.  The Board reported 
that the medical evidence did not reveal arthritis of the 
right shoulder until August 1990, and that the examiner's 
impression at that time was probable avascular necrosis with 
resultant osteoarthritis of the right shoulder. 

The Board accepted the opinion of the physician who performed 
the March 1997 VA examination as the most probative evidence 
on the issue of causation.  The Board noted that, although 
that physician commented that the etiology of the veteran's 
arthritis was unclear, "it seemed highly unlikely that his 
arthritis would be on the basis of a clavicle fracture".  
The Board also noted that, although he stated that it was 
possible he had suffered a severe injury, which also injured 
his glenohumeral joint, the physician opined that the time 
course of events would make this unlikely.  


The Board acknowledged the examiner's August 1990 finding of 
post-traumatic deformities in the right humeral head and 
distal clavicle as well as an inferior acromial spur; 
however, the Board rejected its probative value on the issue 
of causation because it was not clear what trauma the 
examiner was referring to.  The Board found the VA 
physician's March 1997 opinion more probative of the etiology 
of the veteran's arthritis.

The Board noted that the medical reports also included 
references to avascular necrosis, but found they were not 
probative of the issue because none of the medical reports 
suggested a nexus between the avascular necrosis and any 
disease or injury in service.  Nor did any of the medical 
reports refer to a causal connection between the avascular 
necrosis and the service-connected fracture residuals.

The Board considered the veteran's statements and testimony 
relating his right shoulder arthritis to the fracture of his 
right clavicle, but rejected their probative value because he 
is not a physician and lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Finally, the Board concluded that a preponderance of the 
evidence was against the veteran's claim of entitlement to 
service connection for a right shoulder disability, both on a 
direct basis and as secondary to the service-connected 
residuals of the right clavicle fracture.  

In the March 1998 decision the Board also denied entitlement 
to a compensable rating for the veteran's service-connected 
residuals of the right clavicle fracture.  

The Board determined that the service-connected residuals did 
not warrant a compensable rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5200 since there was no evidence of ankylosis 
of scapulohumeral articulation.  The Board determined that 
the service-connected residuals did not warrant a compensable 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5202 since 
there was no evidence that any impairment of the humerus 
present was related to the fracture of the right distal 
clavicle.  

In considering his claim under 38 C.F.R. § 4.71a, Diagnostic 
Code 5203 the Board determined that the evidence did not show 
that there was either nonunion of the clavicle, dislocation 
of the clavicle, or malunion of the clavicle such as to 
warrant a compensable rating.  The Board cited the March 1997 
VA examination findings to establish that the service-
connected residuals did not include atrophy, swelling, or 
deformity of the right shoulder.  

In considering his claim under 38 C.F.R. § 4.71a, Diagnostic 
Code 5201 the Board determined that the evidence did not show 
entitlement to a compensable rating based on limitation of 
motion.  The Board considered the range of motion tests 
performed during the April 1992 and March 1997 VA 
examinations.  

Although the Board found that there was greater limitation of 
motion during the March 1997 VA examination as compared to 
the April 1992 VA examination, the Board noted that the 
examiner who performed the prior examination had already 
determined that the veteran had no limitation in shoulder 
motion from the old right clavicle fracture.  While the VA 
examiner in March 1997 did not specifically determine that 
the veteran's limitation of shoulder motion was not from his 
old right clavicle fracture, that examiner stated that it 
seemed highly unlikely that right shoulder arthritis was due 
to the clavicle fracture.  

In addition, the VA radiologist in March 1997 reported that 
the old-healed right distal clavicular fracture was unchanged 
from the April 1992 study.  Thus, the Board found that the 
probative evidence supported the conclusion that any 
limitation of motion the veteran had was attributable to his 
nonservice-connected arthritis of the right shoulder and not 
to any residuals from his fracture of the right clavicle.  

The decision shows the Board also took into consideration the 
provisions of 38 C.F.R. §§ 4.40, 4.45, which is based on a 
greater limitation of motion or weakness due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The Board again relied on the VA examiner's findings in April 
1992 that the veteran's right shoulder pain was most likely 
due to avascular necrosis.  No reference was made to the pain 
being attributable to the fracture of the right clavicle.  
The Board also relied on the March 1997 examination findings 
to show that the pain found at the extremes of available 
ranges of motion was do to the right shoulder arthritis since 
that was the examiner's only assessment after the 
examination.  Consequently, the Board concluded that the 
evidence did not establish a basis for compensable rating for 
residuals of a fracture of the right clavicle on the basis of 
the guidelines discussed in DeLuca, 8 Vet. App. at 204 and 38 
C.F.R. §§ 4.40 and 4.45.

Finally, the Board concluded that a preponderance of the 
evidence was against the veteran's claim of entitlement to a 
compensable rating for the service-connected residuals of the 
right clavicle fracture; therefore, the benefit of the doubt 
in the veteran's favor was not for application.  38 U.S.C.A. 
§ 5107(a).


Criteria

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. § 
20.1404(b), the motion alleging CUE in a prior Board decision 
must set forth clearly and specifically the alleged CUE, or 
errors of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been different but for the alleged error.  

See Disabled American Veterans et. al. v. Gober, 234 F.3d 682 
(Fed. Cir. 2000) (Upholding all of the Board's rules of 
practice involving CUE claims, except the last sentence of 
Rule 1404(b) that stated "Motions which fail to comply with 
the requirements set forth in this paragraph shall be 
denied.")  

The regulations have now been amended to comply with this 
decision.  66 Fed. Reg. 35902-35903 (effective July 10, 
2001).  
The provisions of 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1403 
pertain to what constitutes clear and unmistakable error.  

(a)  General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b)  Record to be reviewed.  (1)  General. Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  (2)  Special rule for Board decisions 
issued on or after July 21, 1992.  

For a Board decision issued on or after July 21, 1992, the 
record that existed when that decision was made includes 
relevant documents possessed by the VA not later than 90 days 
before such record was transferred to the Board for review in 
reaching that decision, provided that the documents could 
reasonably be expected to be part of the record.  

(c)  Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  

(d)  Examples of situations that are not clear and 
unmistakable error.  (1)  Changed diagnosis.  A new medical 
diagnosis that ''corrects'' an earlier diagnosis considered 
in a Board decision.  (2)  Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3)  Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.  
(e)  Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

"It must be remembered that clear and unmistakable error is a 
very specific and rare kind of error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).


Analysis

The Board recognizes that a CUE motion is not a claim or 
application for VA benefits.  

Therefore, duties associated with such claims or applications 
are inapplicable, including notification under 38 U.S.C.A. § 
5103(a) of the existence of evidence which might complete a 
claimant's application for benefits; and VA's duty to assist 
in the development of such claims.  38 C.F.R. § 20.1411 (c) 
and (d).  

In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b) nor the provisions of reopening claims on 
the grounds of new and material evidence under 38 U.S.C.A. § 
5108 apply to CUE motions.  38 C.F.R. § 20.1411 (a) and (b).  
A CUE motion is not an appeal and, with certain exceptions, 
is not subject to the provisions of 38 C.F.R. Parts 19 and 20 
which relate to the processing and disposition of appeals.  
38 C.F.R. § 20.1402.  

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  A 
valid claim for CUE requires some degree of specificity as to 
what the alleged error is and, unless it is the kind of error 
that, if true, would be CUE on it face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the alleged error.  See Fugo v. Brown, 6 
Vet. App. 40, 44 (1993).  

In order for there to be a valid claim of CUE, the correct 
facts, as they were known at the time, must not have been 
before the adjudicator or the proper laws or regulations must 
have been incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).  A difference of opinion as to how the 
evidence was weighed is not CUE.  An appellant "must assert 
more than just a disagreement as to how the facts were 
weighed or evaluated."  Russell, quoted in Allin v. Brown, 6 
Vet. App. 207 (1994).

In June 1998 the veteran submitted a Motion for 
Reconsideration of the Board's March 1998 decision.  The 
Board denied the Motion for Reconsideration in September 
1998.  At the time of its denial, the Board advised the 
moving party that it would also consider his June 1998 motion 
as a request for revision of the Board's March 1998 decision 
on the grounds of CUE.  

In September 1999 and November 2001 the representative 
submitted statements in support of the moving party's motion 
for CUE.  The Board notes that additional evidence was 
attached to the moving party's original motion for 
reconsideration that was received by the Board in June 1999, 
and that was not of record at the time of the subject Board 
decision in March 1998.  Likewise, in the November 2001 
argument, additional evidence was provided in support of the 
motion.  

This evidence also was not of record at the time of the 
subject Board decision in March 1998.  The regulations 
provide that no new evidence will be considered in connection 
with the disposition of a motion based on CUE.  38 C.F.R. 
§ 20.1405(b) (2002).  Consequently, the Board is precluded 
from considering any evidence submitted after the subject 
Board decision in reaching its decision as to the matter 
currently under review.  

In a February 2002 decision the Board dismissed the CUE 
motion without prejudice to refiling.  

The moving party's representative asserted that it was CUE 
for the Board to fail to request medical opinions as to 
whether it was as likely as not that the veteran's right 
shoulder disability was the result of the his fall in 
service, and by not requesting a medical opinion on the 
etiology of the veteran's diagnosed avascular necrosis of the 
right shoulder joint.  The representative also argued that 
the Board had clearly failed to apply the reasonable doubt 
criteria set forth in 38 C.F.R. § 3.102 (1997).  

In the November 2001 statement, the representative reasserted 
his contention that the Board erred by not soliciting medical 
opinions to: (1) determine the etiology of the veteran's 
right shoulder avascular necrosis; and (2) determine whether 
the right shoulder disability was related to the fall during 
active service.  The representative also argued that the 
Board failed to address the veteran's contention that his 
right shoulder condition was part and parcel of the fall that 
resulted in the fracture of his right clavicle.

As previously determined in the Board's February 2002 
decision, the above allegation of CUE in the March 1998 Board 
decision fails to contain anything more than general 
assertions of CUE with respect to the prior Board decision.

The argument that the Board failed to obtain necessary 
medical opinions does not constitute CUE.  The Secretary's 
failure to fulfill the duty to assist has been specifically 
precluded as a basis for CUE in 38 C.F.R. § 20.1403(d)(2).  
Similarly, with respect to the assertion that the Board 
failed to properly evaluate the evidence or consider the 
reasonable doubt criteria, disagreement as to how the facts 
were weighed or evaluated has also been specifically 
precluded as a basis for CUE under 38 C.F.R. § 20.1403(d)(3).  

The above allegations of CUE pointed to no specific evidence 
that undebatably demonstrated the veteran's entitlement to 
service connection for a right shoulder disability, as 
secondary to the service-connected disability of residuals of 
a fracture of the right clavicle, and/or a compensable rating 
for residuals of a fracture of the right clavicle at the time 
of the March 1998 Board decision.  

In the present motion for CUE in the Board's March 1998 
decision, the representative has set out the allegations of 
CUE in a May 2002 statement.  

The representative argues that the correct facts as they were 
known at the time of the March 1998 decision were not before 
the Board.  Specifically, the representative argues that the 
Board failed to consider a January 18, 1990 VA outpatient 
medical examination report and a February 20, 1990 VA x-ray 
examination report.  The representative argues that these 
records would have had a significant impact in this case.  

The representative argues that these medical records linked 
the trauma to the shoulder from the in-service fall to the 
post-service right shoulder arthritis.  The representative 
argues that these records refer to a history of the veteran 
having injured his right shoulder at the time of the in-
service right clavicle fracture.  The representative argues 
that the Board incorrectly referred to the August 1990 x-ray 
examination report as the initial post-service medical 
diagnosis of right shoulder arthritis.  

He argues that these reports document the same degenerative 
process shown in the August 1990 report and both state that 
the right shoulder damage was consistent with an old injury.  
The representative contends that a review of these records 
would have shown an earlier date and a more complete picture 
for a definite diagnosis of arthritis.  The representative 
argues that a review of these records would have cleared up 
any confusion as to what prior trauma had been referred to in 
the August 1990 report.  The representative argues that these 
two reports would have supported the November 1965 service 
medical treatment records, which showed three areas of trauma 
from the fall.  

The representative argues that the Board relied heavily on 
the March 1997 VA physician's opinion, which is in direct 
conflict with the January 1990 report showing the veteran 
injured his right shoulder cartilage at the time of the in-
service fall.  

The representative argues that a review of these records 
would have provided a clearer awareness of the extent of the 
injury and a clearer picture of the etiology of the veteran's 
injury.  Finally, he argues that a review of these records 
would have shown the veteran's right shoulder pain was due to 
the in-service injury and allowed the Board to request a more 
accurate medical opinion in the remand instructions.  He 
argues this would have established a causal connection 
between the in-service fall and the resultant arthritis, 
which would have warranted a compensable rating for arthritis 
due to trauma under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  

Initially, the Board finds that the January 18, 1990 VA 
outpatient medical examination report and a February 20, 1990 
VA x-ray examination report were located in the claims folder 
at the time of the Board's March 1998 decision.  The Board 
cited the existence of these records in the evidence portion 
of that decision.  However, it appears that the 
representative is correct insofar as this evidence was not 
considered by the Board.  

The Board reported that the post-service medical evidence did 
not reveal arthritis of the right shoulder until August 1990.  
These reports document a right shoulder degenerative process 
approximately seven months earlier than shown in the August 
1990 report.  While it is evident that the Board failed to 
consider these records in reporting when the veteran's post-
service right shoulder disability had first begun, the 
representative has not provided persuasive reasons as to why 
the result would have been manifestly different but for the 
alleged error.  

The representative contends that a review of these records 
would have shown an earlier date and a more complete picture 
for a definite diagnosis of arthritis.  Again, this does not 
establish that the outcome would have been manifestly 
different but for the failure to consider the 1990 records.  
The Board cited medical findings dated prior to 1990 that did 
not show right shoulder arthritis.  The Board had already 
cited the fact that when the veteran was seen in June 1988 
for possible arthritis, an x-ray examination showed that 
there were no arthritic changes and the impression was normal 
right shoulder.  

Generally, the allegation is that a review of these records 
would have shown an earlier date and a more complete picture 
for a definite diagnosis of arthritis.  He argues that a 
review of these records would have shown the veteran's right 
shoulder pain was due to the in-service injury and allowed 
the Board to request a more accurate medical opinion in the 
remand instructions.  As previously stated, the argument that 
the Board failed to obtain necessary medical opinions does 
not constitute CUE.  The Secretary's failure to fulfill the 
duty to assist has been specifically precluded as a basis for 
CUE in 38 C.F.R. § 20.1403(d)(2).  

The representative argues that the Board relied heavily on 
the March 1997 VA physician's opinion, which is in direct 
conflict with the January 1990 report showing the veteran 
injured his right shoulder cartilage at the time of the in-
service fall.  The fact that the Board placed more weight on 
this medical opinion does not compel the conclusion that the 
decision would have been manifestly different if the Board 
had considered the 1990 VA records at the time of the 
March 1998 decision.  

The VA physician who performed the March 1997 VA examination 
expressed the opinion that, although it was possible that the 
veteran had suffered a severe injury, which also injured his 
glenohumeral joint, the physician opined that the time course 
of events would make this unlikely.  This is in addition to 
his competent medical opinion that it seemed highly unlikely 
that his arthritis would be on the basis of a clavicle 
fracture.  

The Board accepted the opinions of this physician as the most 
probative evidence on the issue of causation.  Consequently, 
the representative's argument that the references in the 
January 1990 and February 1990 medical evidence compels a 
different result in this case has no merit.  The 
representative argues that the January 1990 and February 1990 
medical evidence links the post-service right shoulder 
arthritis to direct trauma to the shoulder from the in-
service fall, and that the March 1997 medical opinion only 
addresses whether the current disability was proximately due 
to the service-connected disability.  



Again, the March 1997 medical opinion considered by the 
Board, includes the opinion that a direct causal connection 
was unlikely.  Therefore, the Board finds that any error of 
fact in not considering the 1990 VA records at the time of 
the March 1998 decision does not compel the conclusion that 
the decision would have been manifestly different if the 
Board had considered the VA records.  

As previously stated, with respect to the assertion that the 
Board failed to properly evaluate the evidence, disagreement 
as to how the facts were weighed or evaluated has been 
specifically precluded as a basis for CUE under 38 C.F.R. 
§ 20.1403(d)(3).  

Finally, the representative argues that the Board committed 
CUE because it failed to assign a compensable rating for 
arthritis due to trauma under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  The representative argues 
that review of the 1990 VA medical records demonstrated that 
the veteran's right shoulder pain and the resultant arthritis 
was due to the in-service injury.  

This argument also does not have merit because the fact that 
the Board did not consider these records in rating the 
veteran's disability does not compel the conclusion that a 
compensable rating was warranted.  

The Board determined that the service medical records showed 
that the veteran did not have any complications or sequelae 
from his fracture of the right clavicle at the time of 
separation from active service in October 1968.  

The Board noted that there was no evidence of post-service 
treatment of the right shoulder until July 1982 when he was 
seen for pain.  Moreover, the Board cited the fact that when 
he was seen in June 1988 for possible arthritis, an x-ray 
examination showed that there were no arthritic changes and 
the impression was normal right shoulder.  

In determining that the evidence did not support a 
compensable rating for residuals of the right clavicle 
fracture, the Board specifically relied on competent medical 
evidence that the veteran's pain and arthritis were not 
attributable to the service-connected residuals.  The Board 
accepted the opinion of the physician who performed the March 
1997 VA examination as the most probative evidence on the 
issue of causation.  

The Board noted that, although that physician commented that 
the etiology of the veteran's arthritis was unclear, "it 
seemed highly unlikely that his arthritis would be on the 
basis of a clavicle fracture".  The physician also stated 
that, although it was possible that the veteran had suffered 
a severe injury, which also injured his glenohumeral joint, 
the physician opined that the time course of events would 
make this unlikely.  

The Board acknowledged the examiner's August 1990 finding of 
post-traumatic deformities in the right humeral head and 
distal clavicle as well as an inferior acromial spur; 
however, the Board rejected its probative value on the issue 
of causation because it was not clear what trauma the 
examiner was referring to.  Despite the fact that the 1990 VA 
medical records indicated that the veteran's right shoulder 
disability was consistent with an old injury and/or that the 
veteran probably sustained an injury to the right shoulder 
cartilage at the time of the in-service injury, the 
representative provides no valid argument that this would 
have compelled the Board to reject the VA physician's March 
1997 opinion.

The Board also noted that the medical reports also included 
references to avascular necrosis, but found they were not 
probative of the issue because none of the medical reports 
suggested a nexus between the avascular necrosis and any 
disease or injury in service.  Nor did any of the medical 
reports refer to a causal connection between the avascular 
necrosis and the service-connected fracture residuals.  
Consequently, the evidence of record at that time did not 
compel the conclusion the veteran's right shoulder arthritis 
and pain were due to service or secondary to his service-
connected disability.  



The Board determined that the service-connected residuals did 
not warrant a compensable rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5200 since there was no evidence of alkalosis 
or scapulohumeral articulation.  

The Board determined that the service-connected residuals did 
not warrant a compensable rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5202 since there was no evidence that any 
impairment of the humerus that the veteran had was related to 
his fracture of the right distal clavicle.  

In considering his claim under 38 C.F.R. § 4.71a, Diagnostic 
Code 5203 the Board determined that the evidence did not show 
that there was either nonunion of the clavicle, dislocation 
of the clavicle, or malunion of the clavicle such as to 
warrant a compensable rating.  The Board cited the March 1997 
VA examination findings to establish that the service-
connected residuals did not include atrophy, swelling, or 
deformity of the right shoulder.  

In considering his claim under 38 C.F.R. § 4.71a, Diagnostic 
Code 5201, the Board determined that the evidence did not 
show entitlement to a compensable rating based on limitation 
of motion.  The Board considered the range of motion tests 
performed during the April 1992 and March 1997 VA 
examinations.  

Although the Board found that there was greater limitation of 
motion during the March 1997 VA examination as compared to 
the April 1992 VA examination, the Board noted that the 
examiner who performed the prior examination had already 
determined that the veteran had no limitation in shoulder 
motion from the old right clavicle fracture.  

While the VA examiner in March 1997 did not specifically 
determine that the veteran's limitation of shoulder motion 
was not from his old right clavicle fracture, that examiner 
stated that it seemed highly unlikely that the veteran's 
right shoulder arthritis was due to the clavicle fracture.  

In addition, the VA radiologist in March 1997 reported that 
the old-healed right distal clavicular fracture was unchanged 
from the April 1992 study.  Thus, the Board found that the 
probative evidence supported the conclusion that any 
limitation of motion was attributable to nonservice-connected 
arthritis of the right shoulder and not to any residuals from 
the fracture of the right clavicle.  

The decision shows the Board also took into consideration the 
provisions of 38 C.F.R. §§ 4.40, 4.45, which is based on a 
greater limitation of motion or weakness due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board again relied on the VA examiner's findings 
in April 1992 that the veteran's right shoulder pain was most 
likely due to avascular necrosis.  No reference was made to 
the pain being attributable to the fracture of the right 
clavicle.  

The Board also relied on the March 1997 examination findings 
to show that the pain found at the extremes of available 
ranges of motion was do to the right shoulder arthritis since 
that was the examiner's only assessment after the 
examination.  Consequently, the Board concluded that the 
evidence did not establish a basis for compensable rating for 
residuals of a fracture of the right clavicle on the basis of 
the guidelines discussed in DeLuca, 8 Vet. App. at 204 and 38 
C.F.R. §§ 4.40 and 4.45.

The Board finds that even though the Board did not consider 
the 1990 VA findings in evaluating the veteran's service-
connected residuals, this does not compel the conclusion that 
a compensable rating was warranted.  

For these reasons, the Board finds that the record does not 
demonstrate error of fact or law in the March 1998 decision 
that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  The Board concludes that a valid claim of 
CUE in the March 1998 Board decision has not been presented.  
38 U.S.C.A. §§ 5109A, 7104, 7111; 38 C.F.R. §§ 20.1400-
20.1411.


ORDER

A valid claim for CUE in the March 1998 Board decision has 
not been presented.



                       
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 




